Dr.




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 22, 2015

                                     No. 04-14-00491-CV

                          William M. COLLINS and Patricia Collins,
                                        Appellant

                                               v.

                                   Dr. Oliver WILLIAMS,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13648
                       Honorable N. Keith Williams, Judge Presiding

                                        ORDER
        Appellants’ motion for rehearing was due May 21, 2015. On May 20, 2015, appellants
filed a motion for extension of time asking for an additional thirty days to file the motion for
rehearing. We GRANT appellants’ motion and ORDER appellants to file their motion for
rehearing on or before June 20, 2015. Appellants are advised that NO FURTHER
EXTENSIONS OF TIME TO FILE THE MOTION FOR REHEARING WILL BE
GRANTED ABSENT WRITTEN PROOF OF EXTRAORDINARY CIRCUMSTANCES.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court